                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                              NO. 3:18-CV-00030-GCM

YURI KOROTKOV, and                           )
IRYNA PAVLOVNA KOROTKOVA,                    )
                                             )
               Plaintiffs,                   )
                                             )
       v.                                    )
                                             )
SUNTRUST MORTGAGE, INC.,                     )
                                             )
       Defendant.                            )



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning John Peyton McGuire Boyd, Jr. filed October 8, 2018 (Doc. No. 11).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Boydr is admitted to appear before this court

pro hac vice on behalf of Defendant SunTrust Mortgage, Inc..


        IT IS SO ORDERED.

                                         Signed: October 9, 2018
